Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 Dec 2020 has been entered.

Response to Arguments
Regarding the rejection under 35 USC 112(b)
Applicant’s arguments filed 7 Dec 2020, with respect to the rejection of claims 1, 3-12, and 14-20 under 35 USC 112(b) have been fully considered and are persuasive in light of Applicant’s amendments. The rejection of claims 1, 3-10, 12, 14-15, and 17-20 has been withdrawn. 
Regarding the rejection under 35 USC 101
Applicant's arguments filed 7 Dec 2020 have been fully considered but they are not persuasive. Applicant asserts that “the response from the vehicle terminal is now more tightly weaved into the solution,” and that, therefore, the claims are allowable. Applicant’s remarks, p. 15. This is not persuasive. 
As currently recited, the claimed invention receives a request from a user terminal, sends the request to a vehicle mounted terminal, receives the response from the vehicle mounted terminal, and then sends the selected response to the user terminal. Sending and receiving messages over a network has been identified by the courts to be well-understood, routine, and conventional computing functions. MPEP 2106.05(d)(I). There is no nexus between the sending and receiving and the claimed solution, which is the trip division. The trip division itself does not depend on the responses from the terminals. Therefore, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 USC 103
Applicant’s arguments filed 7 Dec 2020 with respect to the rejection under 35 USC 103 have been fully considered and are persuasive in light of Applicant’s amendments. The rejection of claims 1, 3-10, 12, 14-15, and 17-20 has been withdrawn.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12, 14-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1 and 3-10 recite a method, claims 12 and 14-15, and 17-19 recite an apparatus, and claim 20 recites a system. These are statutory categories. 
Step 2A, prong 1: The claims recite establishing communication between a user to a plurality of providers; receiving, from the user, a first order request, the first order request comprising ordering information, the ordering information at least comprising n destination addresses, n ≥ 2 and the n being an integer; processing the first order request according to the n destination, to obtain a second order request; sending the second order request to a provider; receiving the request responses from at least one provider to accept the order request; selecting the request responses as needed to complete a trip division; and sending the selected request responses to the user, wherein the processing the first order request according to the n destination addresses to obtain a second order request comprises: judging whether the first order request needs to be divided according to the n destination addresses, and when the first order request needs to be divided, dividing the first order request into m sub-order requests according to the n destination addresses, 2 ≤ m ≤ n and the m being an integer; and taking the m sub-order requests as the second order request, wherein the sending the second order request to at least one provider and receiving the request responses from at least one provider to accept the order request comprises: sending the m sub-order requests to at least m different providers respectively, and receiving the request responses from at least m different providers to accept the order request respectively, wherein the ordering information further comprises a first address type identification for indicating that the n destination addresses are n serial destination addresses, and the first order request is divided into a first sub-order request and a second sub-order request with a first destination address as a demarcation point, an end point in the first sub-order request being the first 1 > S2; or, T1 > T2; or, S1 > S2 and T1 > T2; wherein the S, is a sum of driving distances of adjacent two addresses of the n+1 addresses, the S3 is a sum of driving distances of adjacent two addresses of the n+1 addresses whose order has been adjusted, the T is a sum of driving times of adjacent two addresses of the n+1 addresses, and the T is a sum of driving times of adjacent two addresses of the n+1 addresses whose order has been adjusted. Dividing a ride request into segments according to particular conditions constitutes rules or instructions to be followed, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, these steps could be performed by, for example, a human dispatcher, which is a mental process, and the recited equations are mathematical relationships, which fall within the “mathematical relationships” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additionally recited elements are the vehicle-mounted terminal, the user terminal, and the wireless network. In claim 12, the additional 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed, above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: Dependent claims 3-10, and 14-15, and 17-19 further define the abstract idea with additional rules to be followed, which also constitute methods of organizing human activity. Claims 3-10 and 14-15, and 17-19 define additional rules and conditions for dividing the route. All of these steps constitute additional rules to be followed, which also fall within the “certain methods of organizing human activity” grouping of abstract ideas. To the extent that some claims involve mathematical relationships, those relationships 1) fall within the “mathematical relationships” grouping of abstract ideas, and 2) could also be performed in the human mind, which falls within the “mental processes” grouping of abstract ideas. For example, the equations of claims 4 and 14, 6, and 7 and 17, merely set basic relationships between data elements, such as travel time between two routes or the ratio of wait time to estimated travel time. A human operator provided with the same inputs and following the same rules would be able, in their head, to make the same determinations recited in these claims. Therefore, the claims recite abstract ideas. 
Step 2A, prong 2: Dependent claims 4-8, and 14-18 do not recite additional computing elements. Claims 3, 9, 10, and 19 also recite the “user terminal”, which was addressed with the independent claims, above. Therefore, the dependent claims are subject to the analysis of their parent claims and the abstract idea is not integrated into a practical application. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Point of Novelty
The prior art discloses rideshare systems in which a user may request multiple destinations, and in which the request may be subdivided based on time or distance between destinations as set forth in prior actions. Non-patent literature “Modeling The Performance Of Vehicle Routing Strategies Under Stochastic Demand” to Haughton discloses delivery route reoptimization based on customer demand at route locations. However, the prior art does not disclose or fairly suggest a system in which a user-entered sequence of destinations is altered and subdivided based on time or distance between the destinations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628